Exhibit 10.3

LOGO [g66430g3.jpg]

CONSULTANT AGREEMENT

THIS CONSULTANT AGREEMENT (this “Agreement”) is entered into as of this 27th day
of June, 2006, by and between GERALDINE A. HENWOOD, 3 Jorrocks Lane, Malvern, PA
19355 (“CONSULTANT”), and AUXILIUM PHARMACEUTICALS, INC. with an office located
at 40 Valley Stream Parkway, Malvern, PA 19355 (“AUXILIUM”).

WHEREAS, AUXILIUM is engaged in the development and sale of pharmaceutical
products; and

WHEREAS, CONSULTANT has expertise in the pharmaceutical industry, notably in the
business of AUXILIUM and is now serving as AUXILIUM’s Chief Executive Officer
and Interim President; and

WHEREAS, AUXILIUM and CONSULTANT wish to enter into this Agreement for
CONSULTANT to provide certain services to AUXILIUM following the termination of
CONSULTANT’s employment as Chief Executive Officer and Interim President on
July 17, 2006;

NOW, THEREFORE, for good and valuable consideration, AND INTENDING TO BE LEGALLY
BOUND, CONSULTANT and AUXILIUM hereby agree as follows:

 

1. Duties and Responsibilities of CONSULTANT

 

1.1. (a) Upon the request of AUXILIUM, CONSULTANT shall provide advice and
support on a variety of matters related to AUXILIUM’S business (the “Services”).

(b) CONSULTANT shall dedicate up to 20% of her working time (representing
approximately one day per week) to the performance of the Services during the
term of this Agreement, unless the parties agree otherwise. AUXILIUM will
reasonably accommodate CONSULTANT’s schedule with regard to other work for which
she may be responsible.

 

1.2. CONSULTANT agrees to provide the Services in accordance with: (a) all
applicable state and federal laws and regulations including, without limitation,
the federal Food Drug and Cosmetic Act and specifically including standards of
Good Clinical Practices, Good Laboratory Practices and Good Manufacturing
Practices; and (b) the standards and practices that are generally accepted in
the industry and exercised by other persons engaged in performing similar
services.

 

1.3 During the term of this Agreement, AUXILIUM will supply to CONSULTANT for
her use a laptop computer at AUXILIUM’s expense.



--------------------------------------------------------------------------------

2. Payment for Services

 

2.1. AUXILIUM shall pay to CONSULTANT a monthly retainer in the amount of
$20,262.50 on or about the first day of each month during the term of this
Agreement, with the total amount of $162,100 to be paid no later than March 1,
2007.

 

2.2 AUXILIUM shall reimburse CONSULTANT for reasonable travel expenses incurred
by CONSULTANT in connection with the Services upon submission to and approval by
AUXILIUM of appropriate supporting documentation. With respect to air travel,
AUXILIUM will only reimburse for economy class travel. All expenses must be
submitted to:

Accounts Payable Department

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

 

3. Term

 

3.1 The term of this Agreement shall commence on July 17, 2006 and shall
continue until March 15, 2007, unless sooner terminated pursuant to Section 10.

 

4. Conflicts of Interest

 

4.1. CONSULTANT represents and warrants that CONSULTANT is authorized to enter
into this Agreement and that the terms of this Agreement are not inconsistent
with or a violation of any contractual or other legal obligation to which
CONSULTANT is subject.

 

4.2 While performing the Services, CONSULTANT agrees not to accept any contract,
or otherwise perform any services that may present a conflict of interest with
the work being performed for AUXILIUM, as reasonably determined by AUXILIUM.

 

5. Confidentiality

 

5.1. All information, know-how, trade secrets, data (technical or non-technical)
or confidential information concerning operations, organization, business or
finances of AUXILIUM and/or its subsidiaries, subdivisions or affiliates, in
whatever form, that CONSULTANT learns, generates or acquires in conjunction with
the performance of the Services (collectively, “Confidential Information”) is
deemed to be the confidential and proprietary information of AUXILIUM.
Confidential Information includes, but is not limited to, trade secrets, ideas,
inventions, research and development work, work-in-process, products, methods,
procedures, technology, computer software, data bases and programming, test data
and data files, know-how, designs, specifications, programs, standard operating
procedures, policies, guidelines, processes, formulations and unpublished data,
personnel, staffing, cost, profit, marketing, sales, engineering and
manufacturing data and information, client, customer, supplier and investigator

 

2



--------------------------------------------------------------------------------

lists and data, and proposals and contracts (including specifically this
Agreement), salary structure/compensation information, pricing strategies,
budgets and other related data, financial information and projections, services,
techniques and any other information which, if divulged to a third party, could
have an adverse impact on AUXILIUM, or on any third party to which AUXILIUM owes
a confidentiality obligation.

 

5.2. All information, know-how, trade secrets, data (technical or non-technical)
or other confidential information concerning the operations, projects,
organization, business or finances of any third party to which AUXILIUM owes a
duty of confidentiality, in whatever form, that CONSULTANT learns, generates or
acquires in conjunction with the performance of the Services is deemed to be
Confidential Information and proprietary information of such third party.

 

5.3. CONSULTANT agrees that she shall not at any time, whether during or after
the termination of her status as a consultant to AUXILIUM, (a) use any
Confidential Information for any purpose other than performing CONSULTANT’s
obligations under this Agreement; or (b) disclose or otherwise make available,
directly or indirectly, any item of Confidential Information to anyone other
than those of CONSULTANT’s employees, independent contractors or agents who
CONSULTANT reasonably believes need to know the same in the performance of
CONSULTANT’s obligations under this Agreement. CONSULTANT shall advise her
employees, independent contractors and agents who have access to any
Confidential Information of the confidential nature thereof, and agrees that
such persons will be bound by terms of confidentiality with respect thereto that
are at least as restrictive as the terms of this Section 5.

 

5.4. Upon the completion or earlier termination of this Agreement, or at any
time upon AUXILIUM’s request, CONSULTANT shall promptly return to AUXILIUM all
written Confidential Information.

 

5.5. The obligations set forth in this Section 5 do not apply to the extent any
disclosed Confidential Information: (a) is or becomes part of the public domain
through no fault of CONSULTANT; (b) is disclosed to CONSULTANT by a third party
entitled to disclose it; or (c) is required by law to be disclosed; provided,
however, that, in the case of clause (c), CONSULTANT shall notify AUXILIUM prior
to such disclosure.

 

6. Independent Contractor

 

6.1. CONSULTANT acknowledges that CONSULTANT is an independent contractor and
agrees that:

 

  (a) CONSULTANT is engaged by AUXILIUM to undertake the Services for a limited
period of time;

 

3



--------------------------------------------------------------------------------

  (b) Nothing in this Agreement shall be construed to create a partnership,
joint venture, employment or similar relationship between CONSULTANT and
AUXILIUM;

 

6.2. AUXILIUM acknowledges and agrees that CONSULTANT has the right to control
the progress of the Services and is responsible for the successful completion of
the Services. AUXILIUM further acknowledges that CONSULTANT is free to perform
similar services for others and, subject to the provisions of Sections 4 and 8,
will not restrict or otherwise interfere with CONSULTANT’s ability to perform
such services.

 

7. Intellectual Property

 

7.1. If at any time or times during the term of this Agreement, CONSULTANT shall
(either alone or with others), make, conceive, create, discover, invent or
reduce to practice any invention, modification, discovery, design, development,
improvement, process, software program, work of authorship, documentation,
formula or data (collectively, “Developments”), whether or not patentable or
registrable under patent, copyright, trademark or similar statutes or subject to
analogous protection (collectively, “Legal Protection”) that (a) relate to
CONSULTANT’S work or business with AUXILIUM (including, without limitation, any
of the products or services being developed, manufactured or sold by AUXILIUM),
(b) result from the performance of the Services, or (c) result from the use of
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by AUXILIUM, such Developments, and any rights that CONSULTANT
may have or acquire therein in any country throughout the world, and their
resulting benefits (collectively, “Rights”) are and shall immediately become the
sole and absolute property of AUXILIUM, as “work made for hire” or otherwise.

 

7.2. CONSULTANT hereby assigns to AUXILIUM, without further compensation, all of
CONSULTANT’s Rights with respect to the Developments. To ensure AUXILIUM’s
ownership of the Developments, CONSULTANT shall promptly:

 

  (a) Disclose each Development to AUXILIUM (or any persons designated by it),
and without disclosing the same to others, communicate to AUXILIUM all available
information relating to the Developments (with all necessary plans and models);
and

 

  (b) Whether during or after the termination of its status as a CONSULTANT to
AUXILIUM, at the request and cost of AUXILIUM, sign, execute, make and do all
such deeds, documents, acts and things as AUXILIUM and its duly authorized
agents may reasonably require to (i) apply for, obtain, register, vest, renew
and restore, in the name of AUXILIUM alone (unless AUXILIUM otherwise directs),
any Rights with respect to the Developments under Legal Protection in any
country throughout the world; and (ii) defend any judicial, opposition or other
proceedings, petitions or applications in respect of such Legal Protection
relating to a Development, or the revocation thereof. After expiration of this
Agreement on March 15, 2007 or after termination of this Agreement by Auxilium,
to the extent that CONSULTANT shall be required to provide services to AUXILIUM
pursuant to this paragraph (b), then AUXILIUM shall compensate CONSULTANT at the
rate of $500 per hour for such services, or at such other rate as the parties
shall agree.

 

4



--------------------------------------------------------------------------------

7.3. In the event AUXILIUM is unable, after reasonable effort, to secure
CONSULTANT’s signature on any application for Legal Protection relating to a
Development, CONSULTANT hereby irrevocably appoints AUXILIUM and its duly
authorized officers and agents as CONSULTANT’s agent and power of attorney, to
act for and in CONSULTANT’s behalf and stead to execute and file any such
applications or other documents and to do all other lawfully permitted acts to
further the issuance and prosecution of Legal Protection thereon with the same
legal force and effect as if executed by CONSULTANT.

 

8. Warranties

 

8.1. CONSULTANT represents and warrants that CONSULTANT has never been and is
not currently:

 

  (a) An individual who has been debarred or convicted of a crime for which a
person can be debarred by the U.S. Food and Drug Administration (the “FDA”)
under 21 U.S.C. §335a (a) or (b), or by any other regulatory agency (a “Debarred
Individual”), from providing services in any capacity to a person or entity that
has an approved or pending drug product application, or an employer, employee or
partner of a Debarred Individual; or

 

  (b) A corporation, partnership, or association that has been debarred by the
FDA under 21 U.S.C. §335a (a) or (b), or by any other regulatory agency (a
“Debarred Entity”), from submitting or assisting in the submission of an
abbreviated new drug application, or an employee, partner, shareholder, member,
subsidiary or affiliate of a Debarred Entity.

 

8.2. CONSULTANT further represents and warrants that CONSULTANT has not been
convicted of or pled guilty or no contest to a crime or been sanctioned by a
federal or state law enforcement, regulatory, or licensing agency.

 

8.3. CONSULTANT further represents and warrants CONSULTANT has no knowledge of
any circumstances which may affect the accuracy of the representations set forth
in Sections 8.1 or 8.2, and that CONSULTANT will immediately notify AUXILIUM in
the event of any such debarment, conviction, threat or indictment occurring
during the term of this Agreement.

 

8.4. CONSULTANT warrants that CONSULTANT will comply with all applicable
requirements of the Health Insurance Portability and Accountability Act, 45
CFR§160 et seq. (“HIPAA”) relating to the use and or disclosure of Protected
Health Information as defined in 45 CFR§ 164.501.

 

5



--------------------------------------------------------------------------------

9. Restrictions on Announcements

CONSULTANT shall not make any announcement, oral presentation or publication
relating to the Services without AUXILIUM’s prior written consent, except as
required by law or by court or administrative order, provided however, that
prior written notice is provided to AUXILIUM and that AUXILIUM has the
opportunity to appeal such requirement. CONSULTANT shall not employ or use the
name of AUXILIUM in any publication or promotional material or in any form for
public distribution, without the prior written consent of AUXILIUM.

 

10. Termination

 

10.1. Either party may terminate this Agreement at any time and for any reason
upon a minimum of thirty (30) days’ prior notice to the other party. In the
event of any such early termination of some or all of the Services, CONSULTANT
shall assemble and turn over in an orderly fashion to authorized representatives
of AUXILIUM all documents, write-ups, notes, computer programs and other
material related thereto. In the event of termination by AUXILIUM, AUXILIUM
shall pay any amounts owing pursuant to Section 2.1 hereof that have not yet
been paid as of the date of termination of this Agreement, with the result that
CONSULTANT shall be paid a total of $162,100 on or before March 1, 2007. For the
avoidance of doubt, if AUXILIUM terminates this Agreement on November 15, 2006
after having made four monthly payments of $20,262.50 (for a total of $81,050),
AUXILIUM shall be obligated to pay an additional $81,050 to CONSULTANT on or
before March 1, 2007. In the event of termination by CONSULTANT, AUXILIUM shall
pay to CONSULTANT any amounts owing pursuant to Section 2.1 hereof as of the
date of termination. For the avoidance of doubt, if CONSULTANT terminates this
Agreement on November 15, 2006 after having received four monthly payments of
$20,262.50 (for a total of $81,050), AUXILIUM shall not be obligated to make any
further payments to CONSULTANT.

 

10.2. Either party shall have the right at any time to cancel this Agreement for
non-performance or material breach of this Agreement by the other party, which
non-performance or material breach has not been cured after 30-days written
notice of the same; provided, however, that no such termination of this
Agreement shall relieve a breaching party of any liability or obligation it
might otherwise have.

 

10.3 If CONSULTANT is in violation of Section 4, 5, 6 or 7 of the Employment
Agreement, dated June 5, 2004, AUXILIUM shall have the right to terminate this
Agreement and immediately cease making the payments required hereunder.

 

10.4 In the event that AUXILIUM terminates this Agreement upon the death or
disability of CONSULTANT, AUXILIUM shall pay any amounts owing pursuant to
Section 2.1 hereof that have not yet been paid as of the date of termination of
this Agreement, with the result that CONSULTANT shall be paid a total of
$162,100 on or before March 1, 2007. For the avoidance of doubt, if AUXILIUM
terminates this Agreement on November 15, 2006 after having made four monthly
payments of $20,262.50 (for a total of $81,050), AUXILIUM shall be obligated to
pay an additional $81,050 to CONSULTANT or in the event of CONSULTANT’S death,
her estate, on or before March 1, 2007.

 

6



--------------------------------------------------------------------------------

11. Equitable Relief

CONSULTANT agrees that any breach of Sections 4, 5 or 7 of this Agreement will
cause irreparable damage to AUXILIUM and that in the event of such breach,
AUXILIUM shall have, in addition to any and all remedies at law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of CONSULTANT’s obligations hereunder.

 

12 Indemnification

If CONSULTANT becomes involved in any capacity in any action, claim, proceeding
or investigation brought or threatened by or against any person, including
AUXILIUM’s stockholders, related to, arising out of or in connection with this
Agreement, AUXILIUM will, subject to the qualifications below, reimburse
CONSULTANT for its reasonable legal and other expenses (including the cost of
any investigation and preparation) upon receipt of documentation of such
expenses incurred in connection therewith, provided, however, that in the event
that CONSULTANT is found liable, CONSULTANT shall reimburse all such expenses to
AUXILIUM. AUXILIUM will indemnify and hold harmless CONSULTANT from and against
any losses, claims, damages, liabilities or expense to which CONSULTANT may
become subject under any applicable federal or state law, or otherwise, related
to, arising out of or in connection with this Agreement, whether or not any
pending or threatened action, claim, proceeding or investigation giving rise to
such losses, claims, damages, liabilities or expense is brought by or on
AUXILIUM’s behalf and whether or not in connection with any action, proceeding
or investigation in which AUXILIUM or CONSULTANT are a party, except to the
extent that any such loss, claim, damage, liability or expense is found by a
court of competent jurisdiction in a judgment which has become final in that it
is no longer subject to appeal or review, or is stipulated as part of a
settlement the terms of which have been approved by CONSULTANT, or is found in a
final arbitrator’s award to have resulted primarily from CONSULTANT’s bad faith
or gross negligence. AUXILIUM also agrees that CONSULTANT shall have no
liability (whether direct or indirect, in contract or tort or otherwise) to
AUXILIUM or its security holders or creditors related to, arising out of or in
connection with this Agreement (whether or not any pending or threatened action,
claim, proceeding or investigation giving rise to such losses, claims, damages,
liabilities or expense is brought by AUXILIUM or on its behalf and whether or
not in connection with any action, proceeding or investigation in which AUXILIUM
or CONSULTANT are a party) except to the extent that any loss, claim, damage or
liability is found by a court of competent jurisdiction in a judgment which has
become final in that it is no longer subject to appeal or review to have
resulted primarily from CONSULTANT’s bad faith or gross negligence. If multiple
claims are brought against CONSULTANT in an arbitration related to, arising out
of or in connection with this Agreement, with respect to at least one of which
such claims indemnification is permitted under applicable law, AUXILIUM agrees
that any arbitration award shall be conclusively deemed to be based on claims as
to which indemnification is permitted and provided for hereunder, except to the
extent the arbitration award expressly states that the award, or any portion
thereof, is based solely on a claim as to which indemnification is not
available.

 

7



--------------------------------------------------------------------------------

13. Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and supersedes any and all prior and
contemporaneous communications, representations, agreements or understandings,
whether oral or written. No amendment or modification of this Agreement shall be
binding unless in a writing signed by both parties.

 

14. Construction of Agreement

The failure of either party to enforce any provision of this Agreement shall not
be construed as a waiver or limitation of that party’s right to subsequently
enforce and compel strict compliance with every provision of this Agreement. If
any provision of this Agreement or the application thereof shall be invalid or
unenforceable, the remainder of this Agreement shall be unaffected thereby and
each remaining term or provision of this Agreement shall be valid and be
enforced to the fullest extent permitted by law. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to provisions of conflicts of law. Any lawsuit
arising from or related to this Agreement shall be brought exclusively before
the United States District Court for the Eastern District of Pennsylvania or any
Commonwealth court sitting in Chester County, Pennsylvania, and each party
hereby consents to the jurisdiction of any such court.

 

15. Assignment

Neither CONSULTANT nor AUXILIUM may assign this Agreement or any rights
hereunder or delegate the performance of any duties hereunder without the prior
written approval of the other party, which approval shall not be unreasonably
delayed or withheld; provided, however, that without such consent, AUXILIUM may
assign this Agreement to an affiliate or in connection with the transfer or sale
of all or substantially all of its assets, stock or business, or its merger,
consolidation or combination with or into another entity. Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the respective heirs, administrators, successors and permitted
assigns of the parties.

 

16. Survival

Any terms of this Agreement which by their nature extend beyond its performance,
expiration or termination (including, without limitation, Sections 5, 7, 11 and
this Section 16) shall survive any termination or expiration of this Agreement,
however caused.

 

17. Notices

Any notices given under this Agreement shall be in writing and shall be given by
personal delivery, or sent by (a) facsimile transmission (with message confirmed
during normal business hours); (b) first class mail, postage prepaid; or
(c) Federal Express (or equivalent overnight delivery service), delivery charges
prepaid. All notices shall be given to a party at its respective address set
forth below, or at such other address as such party may specify by notice in
accordance with this Section 17. A notice

 

8



--------------------------------------------------------------------------------

shall be deemed given when actually received; provided, that if any facsimile
notice is received after 5:00 P.M. local time at the place of receipt, it shall
be deemed to have been given as of the next following business day.

 

18. Signatories

This Agreement may be executed in counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when joined,
shall together constitute one and the same agreement. Any photocopy or facsimile
of this Agreement, or of any counterpart, shall be deemed the equivalent of an
original.

ACCEPTED AND APPROVED BY AND BETWEEN:

 

GERALDINE A. HENWOOD   AUXILIUM PHARMACEUTICALS, INC. By:  

/s/ Geraldine A. Henwood

  By:  

/s/ James E. Fickenscher

Print Name:   Geraldine A. Henwood   Name:   James E. Fickenscher     Title:  
Chief Financial Officer

 

9